The appellant was convicted in the County Court of San Patricio County for the offense of slander, and his punishment assessed at a fine of $100.00. The record fails to show a proper recognizance, and the only reference made to same is the following: "Recognizance of defendant with Joe Miscovich and Alex Bonarden as sureties, taken." This is insufficient to sustain an appeal and without a proper recognizance this court is without jurisdiction. This doctrine is now so well established in this State, we think it is hardly necessary to cite authorities in support thereof. In Branch's P. C., Sec. 611, p 313, it is stated: "An appeal in case of misdemeanor, will be dismissed by the Court of Criminal Appeals, if the record does not contain a proper recognizance or show the defendant has been continuously in jail since the conviction." Citing Young v. State, 8 Tex.Crim. App. 81; Sandifer v. State, 63 Tex.Crim. Rep.; Brinson v. State, 150 S.W. 776, and many other authorities. The record fails to show either. In passing we deem it prudent to call attention to the fact that there is no judgment shown in the record also. For the reasons stated the appeal is dismissed.
The appellant is granted fifteen days from this date within which to file a proper bond.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                 ON MOTION TO REINSTATE APPEAL.